Exhibit 10.7

MTVN MERCHANDISE LICENSE AGREEMENT

 

Agreement made as of March 28, 2005, by and between MTV Networks, a division of
Viacom International Inc., a Delaware corporation, with offices at 1515
Broadway, New York, New York 10036 (“MTVN”), and Red Mile Entertainment, Inc., a
Nevada corporation, with offices at 4000 Bridgeway Suite 10, Sausalito, CA 94965
(“Licensee”) (this “Agreement”).

 

BASIC PROVISIONS

 

 

The “LICENSED PROPERTY”

(1) “MTV JACKASS” name, trademark and logo (the “Jackass Logo”).

 

(2) The names, images and likenesses of Jason Acuna aka “Wee Man”, Brandon
Dicamillo, Ryan Dunn, Dave England, Steve Glover aka “Steve O”, Johnny
Knoxville, Preston Lacy, Bam Magera, Ehren McGehey and Chris Pointus, solely as
provided to you by MTVN (the “Jackass Talent”).

 

(3) Television footage from MTVN’s television program entitled “MTV Jackass”
aired on the MTV: Music Television programming service in the United States of
America (the “Show”), which footage is clear for use and controlled by MTVN for
exploitation in an interactive gaming product, solely as provided to you by MTVN
(the “Footage”). MTVN shall provide Licensee with Footage, as available, to be
included in the Licensed Products (as hereafter defined) based upon discussions
between Licensee and MTVN regarding the type of Footage (a) desired by Licensee
and (b) which works with the gaming elements of the Licensed Product (as
hereafter defined). MTVN and Licensee shall, based upon the Footage supplied by
MTVN, mutually agree on the final Footage to be incorporated into the Licensed
Products.

 

The Jackass Logo, Jackass Talent and the Footage, collectively, the “Licensed
Property”).

 

 

The Licensed Property shall be used solely in connection with the Licensed
Products on the Licensed Platforms (as hereafter defined) and not in connection
with any other use, platform or medium.

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

The “LICENSED PRODUCTS”

 

One interactive video gaming tangible good software product (“Title One”), one
sequel title (“Sequel Title”)(a title that is a sequel to a video game product
released on a Licensed Platform (as hereafter defined) than its predecessor
title was released on shall be deemed a Sequel Title) and, solely in the event
of a Renewal Term (as hereafter defined), a third title based on and featuring
stunts from the Show, made available commercially as separate single software
products or games, which shall be branded with the Jackass Logo and feature
certain of the Jackass Talent and which are limited to being played solely and
exclusively in or on the following formats, media and categories of devices
(hereafter, the “Licensed Platforms”):

 

 

 

(1) Video Game Systems (CD/DVD electronic delivery format): Solely Sony
Playstation II, Nintendo Game Cube and Microsoft X Box video game systems (CD
format) and successor video game systems of the foregoing; provided, however,
that such successor game systems are solely updated, next generation versions of
the foregoing (e.g., Sony Playstation III and Microsoft X Box II).

 

(2) Programmable LCD Hand-Held Systems: Solely Nintendo Gameboy Advance, and
Sony PSP handheld video game systems and successor programmable LCD hand-held
systems of the foregoing; provided, however, that such successor programmable
LCD hand-held systems are solely updated, next generation versions of the
foregoing (e.g., Gameboy Advance II).

 

(3) Personal Computers Systems (CD-Rom electronic delivery format): certain
personal computer systems (CD-ROM format) such as Apple, IBM and compatibles
utilizing MS-DOS and/or Windows operating systems.

 

 

((1) through (3) collectively, the “Licensed Platforms”).

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

“MULTI-PLAYER FUNCTIONALITY”

Each of the Licensed Platforms shall also be deemed to include multi-player
internet play functionality whereby the Licensed Products may contain functions
constituting an online component which would enable an end-user to use the
Licensed Product to play with or against one or more players on or through the
Internet; provided, however, that in each case, (1) the player and players using
such functionality must have purchased the Licensed Product, (2) there is no
access to this online functionality through the open internet and (3) under no
circumstances shall the Licensed Property or Licensed Products be in any MTV
branded area (physical, virtual or logical), presence or service outside the
actual Licensed Product itself that would promote, enable or facilitate the
online multi-player functionality. For the avoidance of doubt, such
functionality shall be limited exclusively by direct player-to-player interface
and not as a part of any multi-player service or featured capability. The
foregoing shall not prohibit Licensee from establishing an environment in which
end users who have purchased Licensed Products are permitted, by selecting or
enabling the multi-player feature in their Licensed Product, to access a hosted
service in or through which multi-play amongst such end user/purchasers will be
executed.

 

“EXCLUDED PLATFORMS AND MEDIA”

 

The electronically developed content of the Licensed Products may not be
adapted, ported, or in any way transferred, in its present or modified state, to
any software format or platform other than the Licensed Platforms. Furthermore,
the software formats and platforms authorized herein for a Licensed Product
shall be compatible only with those delivery systems specified as Licensed
Platforms; all other delivery systems, formats and platforms are expressly
excluded, including, without limitation:

 

 

(1) Coin, Currency, Credit or Debit-Operated Games: All coin, currency, credit
or debit-operated arcade games, including without limitation, all stand alone,
upfront video game consoles, redemption and novelty games, amusement rides,
pinball games and so-called “virtual reality” games.

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

(2) Non-Programmable LCD Hand Held Systems: All non-programmable LCD based hand
held gaming systems or devices.

 

(3) On-Air Programming Franchises: All interactive gaming formats playable,
regardless of the format of distribution or delivery, as part of MTVN’s on-air
programming formats incorporating an interactive gaming element playable on or
through the Internet simultaneously or in connection with such on-air
programming formats. For purposes of illustration only, interactive gaming
formats such as, “MTV’s Web Riot” on air/on-line programming franchise or other
MTVN programming franchises incorporating an interactive gaming element
hereinafter developed or devised.

 

 

(4) Datacasting, Mobile and Wireless Technology: Any and all use, distribution,
operation, interactive communication or transmission of digital content, text,
graphics, signals, controls, documentation or programming code via terrestrial
and/or satellite technologies, digital television, cable television, radio,
telephone, paging and text messaging systems or any other use of the
electromagnetic spectrum, wireless or so-called ‘mobile’ platforms.

 

(5) Other: All other systems/formats not defined as a Licensed Platform,
including, without limitation, music tools, character-based chess games,
coloring books, database and trivia games, all productivity or utility software
(including, without limitation, type font and clip art programs, day planner and
calendar programs, and screen saver programs) and future platforms hereafter
invented or devised.

 

The “LICENSED TERRITORY”

 

Solely in the United States of America, its territories and possessions,
Australia, Brazil, Canada, the People’s Republic of China, the current official
Member States (i.e., nations) of the European Union, Indonesia, Japan, Malaysia,
the Philippines, the Russian Federation and Singapore.

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

“ADDITIONAL TERRITORIES”

 

MTVN shall conduct standard trademark clearance searches for the Licensed
Property in connection with the International Class covering the Licensed
Products in the following geographic territories: New Zealand, India, Mexico,
Hong Kong and Chile (the “Additional Territories”). In the event that MTVN is
able to obtain trademark registrations for the Licensed Property in connection
with the International Class covering the Licensed Products in an Additional
Territory, then MTVN shall notify Licensee and, this Agreement shall be amended
to incorporate such Additional Territory as a Licensed Territory.

 

The “LICENSED CHANNELS OF DISTRIBUTION”

 

(1) Mass market general merchandise stores (e.g., Target and Kmart), club stores
(e.g., Costco and B.J.’s wholesale), mass market toy stores (e.g., Toys R Us and
KB), specialty toy stores (e.g., FAO Schwarz and Noodle Kidoodle), mid tier
stores (e.g., JC Penny and Sears), department stores (e.g., May Company and
Macy’s), convenience stores whether independent or chain, book stores whether
independent or chain (e.g., Barnes & Noble), college bookstores whether
independent or chain, specialty/trend stores (e.g., Spencers and Gadzooks),
music stores whether independent or chain (e.g., Musicland), video stores
whether independent or chain,

computer/electronics stores (e.g., Software Etc. and Electronic Boutique) and
office Supply stores (e.g., Staples and Office Max).

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

(2) Licensee shall have the limited non-exclusive right to distribute the
Licensed Products through the wholly owned and operated websites of retailers in
the Licensed Channels of Distribution (the “LCD Retailers”) provided, however,
that the websites owned by the LCD Retailers shall be in compliance with and
Licensee acknowledges and agrees on behalf of the LCD Retailers, that (a) MTVN
shall have approval over all content used on the websites used by the LCD
Retailers incorporating the Licensed Products and the Licensed Property, (b) in
no event shall the LCD Retailer develop a MTVN branded on-line boutique or
website, (c) in no event shall the LCD Retailer use any MTVN content (i.e.,
video clips, sound bytes and copies of book pages, etc.) on their websites, (d)
there shall be a one-way link from the websites used by the LCD Retailer
incorporating the Licensed Products and the Licensed Property to the appropriate
MTVN website, (e) on-line orders for the Licensed Products shall only be
fulfilled for orders placed within the Licensed Territory and (f) Licensee and
the LCD Retailers shall not market, promote or advertise the Licensed Products,
display or use the Licensed Property on any of its or their web sites, web pages
or other electronic or digital media in any manner which is inconsistent with
the requirements and required approvals of this

 

Agreement applicable to other media (e.g., paper, retail stores). In the event
Licensee becomes aware of any violation or breach of any of the foregoing
requirements by any LCD Retailers, Licensee shall immediately take action to
correct and cure such violation or breach and if unable to do so within 30 days
shall, unless specific written approval is obtained from MTVN, revoke and
terminate such LCD Retailer from its designation and status as an “LCD Retailer”
under this Agreement for all purposes.

 

Licensee covenants and agrees that it will use best efforts to ensure that the
LCD Retailers are in compliance with the terms and conditions set forth above.

 

The “ INITIAL TERM”

The initial term of this Agreement shall commence on March 28, 2005 and continue
through March 31, 2010.

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

The “RENEWAL TERM”

 

Solely if (1) Licensee has shipped a Sequel Title of the Licensed Product for
video game systems (in accordance with Section (1) of the definition of Licensed
Platforms) and (2) MTVN has received $xxxxxx in royalties from the sale of the
Licensed Products, then Licensee shall have the option to extend this Agreement
until December 31, 2012 (the “Renewal Option”). The Renewal Option shall be
exercised by Licensee in writing no later than December 31, 2009 provided,
however, that Licensee remits a payment to MTVN with such renewal notice in the
amount of two-thirds of the royalties paid as of January 1, 2010 or xxxxxx,
whichever is greater.

 

(The Initial Term and the Renewal Term collectively, the “Term”)

 

 

 

CURRENCY

 

 

U.S. Dollars.

LANGUAGE

 

English.

 

Licensee shall also have the right to localize the Licensed Products into
foreign languages (i.e., translating/dubbing tracks contained in the Licensed
Products) for those Licensed Territories in which the Licensed Product shall be
sold; provided, however, that, without limiting any rights contained herein,
MTVN shall have approval over the localized Licensed Products including, but not
limited to, quality/identity (e.g., sound quality and identity of individual
providing dubbing services) of such localized elements of the Licensed Product.

 

The “ROYALTY RATE”

xxxxxx percent of Net Sales (as defined in the annexed Additional Terms and
Conditions) for all units of Licensed Products sold up to and including xxxxxx
units and xxxxxx percent of Net Sales thereafter.

 

“PRESENTATION DATE TO LICENSEE’S RETAILERS”

E3 Expo 2006.

 

“INITIAL SHIP DATE TO LICENSEE’S RETAILERS”

 

Licensee shall ship Licensed Products playable on the Playstation Portable
Licensed Platforms no later than October 15, 2006 for Title One and for the
Playstation III and/or Microsoft Xbox Platforms no later than October 31, 2009
for the Sequel Title.

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

“MARKETING PLANS”

 

Prior to the implementation of any marketing plans in connection with the
release of a Licensed Product, MTVN shall have the opportunity to review and
consult with Licensee regarding such marketing plans. As provided in Section
4(a) of the Additional Terms And Conditions, all marketing and promotional
materials shall be subject to MTVN’s prior written approval, not to be
unreasonably withheld or delayed.

 

“SOFTWARE DEVELOPER”

 

Licensee covenants and agrees that the Licensed Products shall be of at least
the same quality to other first class products on the market. Additionally, MTVN
shall have prior approval over the software developer Licensee desires to engage
to develop the Licensed Products.

 

“LICENSED PRODUCT DISTRIBUTOR/CO-PUBLISHER”

Licensee covenants and agrees that it shall have entered into a written
distribution agreement with a distributor/co-publisher for distribution of the
Licensed Products, at least throughout North America, no later than March, 31
2006 for Title One, March 31, 2008 for a Sequel Title, if any and seven months
prior to a mutually agreed ship date for all titles of Licensed Products to be
sold during the Renewal Term, if any,. MTVN shall have prior approval over the
identity of such distributor(s)/co-publisher(s) Licensee desires to engage to
distribute, sell, market or advertise the Licensed Products.

 

“RIGHT OF FIRST NEGOTIATION FOR THE ‘BAM SHOW’ AND ‘THE NATURE SHOW (AKA
WILDBOYZ)’ “

 

 

After the date of this Agreement, and continuing during the Initial Term, if
MTVN desires, in its sole discretion, and owns and controls the right to license
the right to manufacture, distribute, sell and advertise an interactive video
gaming tangible good software product for use on the Licensed Platforms based on
one or both of the television program franchises currently known as (1) The Bam
Show and (2) The Nature Show (aka Wildboyz), to be aired domestically on the
MTV: Music Television programming service ((1) and (2), collectively, the
“Potential Licensed Programs”), then MTVN shall notify Licensee and Licensee
shall have a right of first negotiation whereby the parties shall negotiate in
good faith for a period of 30 days from the date of such notice (the
“Negotiation Period”) regarding the terms and conditions of a potential license
for the Potential Licensed Programs. Upon the expiration of the Negotiation
Period, if the parties are unable to reach an agreement in good faith, then MTVN
shall be free to offer such right to the Potential Licensed Programs to a third
party.

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

“COPYRIGHT NOTICE”

“© _____ [Licensee to fill in year of publication] MTV Networks, a division of
Viacom International Inc. All Rights Reserved.”


 

“TRADEMARK NOTICE”

 

“MTV JACKASS™“. Licensee shall also include the following notice on all
materials set forth in Section 5(b) of The Additional Terms And Conditions in
proximity to the Licensed Property. “MTV JACKASS” and all related titles and
logos are trademarks of MTV Networks, a division of Viacom International Inc.

 

“RIGHTS AND CLEARANCES”

Licensee shall be solely responsible for all costs and expenses related to the
Licensed Products including, but not limited to, third party clearances, in
connection with the development, manufacture, packaging, duplication, marketing,
distribution and sale of the Licensed Products. All applicable fees for talent
and music relating to the Licensed Products (including, any guild, union and
residual obligations, music synchronization fees and other audio and art costs
including materials requested by Licensee that MTVN must create) shall be paid
by Licensee.

 

“SERVICES OF JACKASS TALENT”

Licensee shall be solely responsible, at its sole cost and expense, to engage
the Jackass Talent for all additional required services, if any, in connection
with the Licensed Products including but not limited to the creation of the
Licensed Products (e.g., voice over and motion capture sessions and activities)
and in the advertising and promotional materials and activities related thereto;
provided, however, that Licensee has obtained such rights pursuant to a separate
agreement by and between Licensee and the Jackass Talent (the “Jackass Talent
Services Agreement(s)”). Licensee covenants to obtain Jackass Talent Services
Agreement(s), which shall be consistent with the terms and conditions of this
Agreement. MTVN makes no representations or warranties of any nature whatsoever
with respect to the services of the Jackass Talent, nor shall MTVN in any way be
liable for the performance or non-performance by the Jackass Talent of its
obligations under the Jackass Talent Services Agreement(s).

                

This Agreement includes the Additional Terms and Conditions, Exhibits A-F and
Attachment A annexed hereto and made a part hereof. All capitalized terms in the
Additional Terms and Conditions shall have the respective definitions as set
forth in the Basic Provisions herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 


--------------------------------------------------------------------------------



 

 

 

RED MILE ENTERTAINMENT, INC

MTV NETWORKS, a division of

 

Viacom International Inc.

 

 

By:/s/ Ed Roffman

By:/s/ Heidi Packer Eskenazi____

 

Name: Ed Roffman

Name: Heidi Packer Eskenazi

 

Title:

Chief Financial Officer

Title: Vice President, Licensing,

 

 

Merchandising & Interactive



 


--------------------------------------------------------------------------------



 

 

ADDITIONAL TERMS AND CONDITIONS

 

ARTICLE 1.    LICENSE. MTVN hereby grants to Licensee, and Licensee hereby
accepts, the exclusive right to incorporate the Licensed Property on the
Licensed Products solely for the purpose of the manufacture, distribution, sale
and advertisement of the Licensed Products through the Licensed Channels of
Distribution in the Licensed Territory during the Term (the “License”) as
specified in the Basic Provisions. Except as specifically set forth in the
definition of Licensed Product Distributor/Co-Publisher contained in the Basic
Provisions of this Agreement, Licensee shall not have the right to sublicense
the rights granted hereunder.

 

ARTICLE 2.    RESERVATION OF RIGHTS. MTVN retains all rights not expressly
granted hereunder including, but not limited to, the right to distribute and
sell the Licensed Products through premium offers, combination and give-away
sales, direct response, direct mail, home shopping type of networks, the on-line
medium or any other non-traditional medium now known or hereafter invented,
sales clubs, incentive programs, theme parks/ recreational attractions and
activities, any MTVN or its affiliated companies’ retail outlets and the rights
to the Licensed Property, and all names, trademarks and likenesses of characters
which are used in connection with a motion picture or other theatrical or live
stage presentation for all products, including the Licensed Products.

 

ARTICLE 3.

ROYALTIES, ACCOUNTING AND AUDIT.

 

(a)

COMPUTATION:

 

(i)        Royalties shall be payable by Licensee at the Royalty Rate set forth
in the Basic Provisions on Net Sales of all Licensed Products. “Net Sales” shall
mean gross sales less actual customary trade quantity discounts, and allowances,
“Price Protection” (as hereafter defined) and returns, the aggregate of which
shall not exceed fifteen percent of gross sales. Except for those expressly
provided for in this Section 3(a)(i), there shall be no deductions of any sort
or kind including, but not limited to, deductions for cash discounts, costs or
expenses incurred in the manufacture, distribution, sale or advertisement of the
Licensed Products, or for uncollected bills. “Price Protection” shall mean if
the manufacturer’s suggested retail price (“MSRP”) of a Licensed Product is
lowered by Licensee due to slower sales, then instead of a retailer returning
the originally priced Licensed Products to Licensee and repurchasing the lower
priced Licensed Products, the retailer sells the originally priced Licensed
Products already in stock and receives a rebate from Licensee proportionate to
the change in the MSRP).

 

(ii)       Royalty obligations shall accrue upon the sale of the Licensed
Products. A Licensed Product is considered “sold” when it is invoiced, shipped,
or paid for, whichever event occurs first.

 

(iii)      In the event that Licensed Products are sold to any party affiliated,
controlled, or in any way related to Licensee at a special price lower than the
average price charged to other parties, the royalty payable to MTVN shall be
based upon said average price.

 

 


--------------------------------------------------------------------------------



 

 

(b)

TAXES.

 

(i)        Licensee shall make all payments due hereunder free and clear of any
and all taxes, duties, imports or similar charges (other than as set forth
below).

 

(ii)       All amounts payable to MTVN shall be subject to all laws, regulations
and tax treaties now or hereafter in existence, which require the reporting
and/or deduction of withholding taxes from payments made to MTVN under this
Agreement. In the event that a reduced withholding rate is appropriate under the
applicable income tax treaty, Licensee shall report or deduct such withholding
taxes from the payment hereunder to MTVN at such reduced rate (including, but
not limited to, a zero rate of tax) pursuant to the applicable income tax
treaty.

 

(iii)      Licensee shall have the right to make such reportings and/or
deductions in accordance with such laws, regulations and tax treaties, and the
payment and/or reporting thereof to the governmental agency concerned in
accordance with such laws, regulations and tax treaties shall constitute payment
hereunder to MTVN. Licensee’s right to withhold under this Section 3(b) is
conditioned upon Licensee furnishing MTVN with official tax receipts,
certificates or other documentation with respect to withholding taxes so
reported and/or deducted within a reasonable period of time of such report
and/or deduction. If Licensee fails to provide MTVN with such documentation,
then all payments due under this Agreement shall be gross amounts payable
without set-off or counterclaim, free and clear of any withholdings or
deductions of any kind.

 

(c)

PAYMENTS:

 

(i)        Royalties shall be payable on a quarterly basis throughout the Term,
within 45 days after the close of each respective quarter. Quarters shall be
based on a standard calendar year. Licensee may maintain a reasonable reserve of
royalties otherwise due hereunder in respect of returns, which in no event shall
exceed fifteen percent (15%) of gross sales for such quarter; provided, however,
that each such reserve of royalty payments shall be liquidated and processed
based on actual returns received by Licensee, no later than the end of the
second following quarter, and shall be payable to MTVN within 45 days
thereafter.

 

(ii)

All payments and Quarterly Reports to MTVN hereunder shall be

payable in US Dollars and sent via wire transfer to the following address:

 

The Chase Manhattan Bank New York, NY

ABA# 021-000021

For Credit to: MTV Networks

A/C No. 910-2-735462

Reference: Either Invoice or Contract Number and Company Name.

 

With a copy of such Quarterly Report to the Vice President, Program Enterprises,
MTV: Music Television at the address specified in Article 16.

 

 


--------------------------------------------------------------------------------



 

 

(iii)       All payments past due shall be subject to a late charge of one
percent per month (or the highest rate allowed by law if lower), from the date
such payments were due.

 

(d)

ACCOUNTING:

 

(i)        Once the first Licensed Product has sold, within 45 days after the
close of each quarter, Licensee shall furnish to MTVN complete and accurate
statements of its sales of Licensed Products and royalties due MTVN, in the form
annexed hereto as Exhibit A and Exhibit B (the “Quarterly Reports”). Quarterly
Reports shall be furnished whether or not Licensee has actual royalties to
report for any quarter. All Quarterly Reports shall be signed and certified as
correct by an officer of Licensee. Acceptance by MTVN of royalty payments and
Quarterly Reports shall not preclude MTVN from questioning the accuracy thereof.

 

(ii)       The Quarterly Reports shall be broken down by country and all sales
shall be stated in the currency of the country where they were made. Each
Quarterly Report shall also include the United States currency equivalent of
each local currency figure in such Quarterly Report and the exchange rate
applied. All payments shall be in United States currency drawn on a United
States bank

 

(e)

AUDIT:

 

(i)        Licensee shall keep accurate books of account and records at its
principal place of business of all transactions relating to, or affecting, this
Agreement, during the Term and for a period of three years thereafter. MTVN, or
its representative, shall have the right during reasonable business hours to
examine and verify Licensee’s physical inventory of the Licensed Products as
well as Licensee’s books of accounts and records, and to make copies and
extracts thereof.

 

(ii)       In the event that an audit by MTVN discloses an underpayment in
royalties due MTVN, Licensee shall promptly pay MTVN such discrepancy plus a
late charge of one percent per month (or the highest rate allowed by law if
lower), from the day such payments were due. If such audit discloses a
discrepancy of five percent or more for any quarter and the underpayment is
greater than one thousand dollars, Licensee shall also reimburse MTVN for all
reasonable costs, fees and expenses, incurred by MTVN in connection with the
audit.



 


--------------------------------------------------------------------------------



 

 

 

ARTICLE 4.

QUALITY, SAMPLES, APPROVALS AND SUPPLIERS/MANUFACTURES.

 

(a)       The quality and style of all Licensed Products, and the manner in
which the Licensed Property may appear on the Licensed Products and on or in any
packaging, promotional materials, labels, advertising, publicity and display
materials of any kind and in any medium which are used in connection with the
Licensed Products are subject to MTVN’s prior approval and shall be in full
conformity with all applicable laws and regulations.

 

(b)       At each milestone stage of development or production and prior to
manufacture, Licensee shall promptly provide MTVN with two copies of the
milestone stages of development for each Licensed Product and all related
materials (each an “Approval Item”) as set forth in the Attachment A, for MTVN’s
approval, which may be withheld in MTVN’s sole discretion. However, once MTVN
provides approval of concepts for Approval Items in any milestone stage of
development, MTVN may not rescind such approvals; provided, however, that
Licensee acknowledges and agrees that any such approval shall not limit MTVN’s
right to subsequently disapproves, in its sole discretion, said Approval Items
that are consistent with approved concepts but are nonetheless unsatisfactory to
MTVN in other ways (e.g., poor quality artwork). MTVN shall advise Licensee in
writing of its approval or disapproval of each Approval Item within 10 business
days. No Approval Item shall be deemed approved unless and until MTVN has given
its written approval. Licensee shall be permitted to proceed beyond any
development or production stage where approval is required without first
securing such approval solely if, upon MTVN’s notification to Licensee, Licensee
makes all required corrections, changes and alterations, as directed by MTVN,
and Licensee is responsible for all costs and expenses associated with making
such corrections, changes and alterations necessary to comply with those
unsatisfactory elements as identified by MTVN. In connection with the submission
of Approval Items by Licensee for MTVN’s approval, Licensee shall submit to MTVN
a completed copy of the Licensed Product Approval Form provided by MTVN as
Exhibit C. Once an Approval Item has been approved, Licensee shall not depart
therefrom. Approval by MTVN shall not relieve Licensee of any of its agreements,
indemnities and warranties hereunder.

 

(c)       Licensee shall promptly reimburse MTVN for any and all costs of
artwork and other creative materials prepared by MTVN in connection with the
Licensed Products.

 

(d)       Concurrently with the initial shipment of each Licensed Product,
Licensee shall furnish to MTVN, at no cost to MTVN, 50 samples of each English
language version of the Licensed Product and five samples of each
localized/foreign language version of the Licensed Product and each subsequent
year of the Term, 25 samples of each English language version of the Licensed
Product provided such version of the Licensed Product is still being
manufactured and shipped. Any Licensed Products requested by MTVN in excess of
the foregoing amounts shall be made available to MTVN at Licensee’s cost unless
such requested amounts exceed 250 units or the Licensed Products are for resale
in which case such Licensed Products shall be made available to MTVN at
Licensee’s or the Licensed Product Distributor/Co-Publisher’s, as applicable,
best wholesale price.

 

 


--------------------------------------------------------------------------------



 

 

(e)       During the Term, Licensee shall permit representatives selected by
MTVN access to Licensee’s or the Licensed Product Distributor/Co-Publisher’s, as
applicable, floor stock for sampling purposes at any time during normal business
hours upon reasonable notice.

 

(f)        At any time during the Term, and for a period of one year thereafter,
upon MTVN’s request therefor, Licensee shall provide MTVN with a listing of the
names and addresses of Licensee’s third party manufacturers on the Approval of
Manufacturer Form attached hereto as Exhibit D, and, if additionally requested
by MTVN, a copy of Licensee’s agreement with any such manufacturer, unless
Licensee is specifically precluded from providing such agreement pursuant to
confidentiality restrictions. If such manufacturer utilizes the Licensed
Property for any unauthorized purpose, Licensee shall ensure that such
utilization is immediately halted.

 

(g)       From time to time, upon MTVN’s reasonable request, Licensee shall
include certain materials provided by MTVN relating to MTVN’s programs,
programming services, or ancillary businesses in the packaging of the Licensed
Products; provided, however, that the cost of such materials and their inclusion
are borne by MTVN.

 

ARTICLE 5.

MARKINGS.

 

(a)       Licensee shall affix the Copyright and Trademark Notices set forth in
the Basic Provisions to all Licensed Products and to all packaging, labels,
promotional, advertising, publicity, and display materials used in connection
therewith, in accordance with instructions from MTVN. Except for Licensee’s
name, “Fluent Entertainment Inc.”, Licensee’s interactive gaming brand
“Adrenalife” and the Licensed Product Distributor/Co\Publisher’s name, no
Licensed Products, or related materials, shall contain any other copyright,
trademark or trade name unless Licensee has obtained MTVN’s prior consent. MTVN
may at any time require an addition to or change of the Copyright and Trademark
Notices, effective not less than 30 days after receipt by Licensee of notice
thereof; provided, however, that Licensee shall have the right to continue to
distribute any inventory already manufactured at the time of such notice.
Licensee shall fully cooperate with MTVN in connection with MTVN’s obtaining or
maintaining copyright and/or trademark protection for the Licensed Property in
MTVN’s name.

 

(b)       Licensee shall affix to the Licensed Products and all packaging,
labels, promotional materials, advertising, publicity, and display materials
used in connection therewith, any other legends, markings and notices required
by any law or regulation in the Licensed Territory or which MTVN reasonably may
request.

 

(c)       Licensee acknowledges and agrees that it shall provide a credit to any
third party creators of any Licensed Properties, as directed by MTVN, on the
Licensed Products or packaging or other materials related thereto.



 


--------------------------------------------------------------------------------



 

 

 

ARTICLE 6.

OWNERSHIP.

 

(a)       As between MTVN and Licensee, all right, title and interest in and to
the Licensed Property shall be and remain the sole and complete property of
MTVN. Licensee recognizes the value of the goodwill associated with the Licensed
Property, that the Licensed Property has secondary meaning in the mind of the
public, and that the trademarks and copyrights in the Licensed Property, and any
registrations therefor, are good and valid. All use by Licensee of the Licensed
Property shall inure to the benefit of MTVN. Licensee shall not, during the Term
or thereafter, contest or assist others to contest, MTVN’s rights or interests
in the Licensed Property or the validity of this License. Licensee shall not
seek any copyright or trademark registration for the Licensed Property.

 

(b)       Any copyright, trademark, or other proprietary rights owned by
Licensee and heretofore used by it, which are used in connection with the
Licensed Products as approved by MTVN pursuant to Section 5(a) above, shall
continue to be owned by Licensee and shall not become the property of MTVN.

 

(c)       All right, title, or interest in or to any copyright, trademark, or
other proprietary rights that come into existence during the Term as a result of
the exercise by Licensee of any right granted to it hereunder, shall immediately
and automatically vest in MTVN.

 

(d)       Except as otherwise provided, all materials that come into existence
during the Term, including, but not limited to, art work and designs, packaging,
labels, and promotional, advertising, publicity, and display materials used in
connection with the Licensed Products shall be deemed “works made for hire” for
MTVN within the meaning of the U.S. Copyright Law. To the extent that any such
work does not so qualify, for the consideration set forth herein, Licensee
hereby irrevocably and absolutely assigns to MTVN all rights throughout the
universe in perpetuity in all media now known or hereafter developed including,
but not limited to, the copyright and any extensions and renewals thereof and
the trademarks and the goodwill associated therewith.

 

(e)       Licensee agrees to execute and deliver to MTVN any documents which
MTVN may reasonably request to confirm MTVN’s ownership of its rights hereunder.
Licensee hereby irrevocably appoints MTVN as its attorney-in-fact coupled with
an interest to sign any such documents in Licensee’s name.

 

(f)        At MTVN’s request, Licensee shall be obligated to obtain written
assignments of copyright in favor of MTVN in respect of any artwork or other
copyrightable subject matter developed in connection with the Licensed Property
on the Licensed Products, in the form attached hereto as Exhibit E.



 


--------------------------------------------------------------------------------



 

 

ARTICLE 7.    INFRINGEMENTS. Licensee shall promptly notify MTVN of any
apparently unauthorized use or infringement by third parties of any rights
granted to Licensee herein, and at MTVN’s expense, shall cooperate fully in any
action at law or in equity undertaken by MTVN with respect to such unauthorized
use or infringement. Licensee shall not institute any suit in connection with
any apparently unauthorized use or infringement without first obtaining the
consent of MTVN to do so, and MTVN shall have the sole right to determine
whether or not any action shall be taken on account of any such unauthorized
uses or infringements.

 

ARTICLE 8.

REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS.

 

(a)

Licensee represents, warrants, and undertakes as follows:

 

(i)

It is free to enter into and fully perform this Agreement;

 

(ii)       All ideas, creations, designs, materials and intellectual property
furnished by Licensee in connection with the Licensed Products shall be
Licensee’s own and original creation or fully licensed by Licensee including,
but not limited to, Licensee’s interactive gaming brand “Adrenalife”

 

(iii)      The Licensed Products and all materials used in connection therewith
shall be of the highest standard reasonably suitable for goods of the type of
the Licensed Products. The Licensed Products will be safe for use by consumers
and will comply with all applicable governmental rules, guidelines, codes,
regulations, and warranties (express or implied) including, without limitation,
those contained in the Child Safety Protection Act and/or adopted by the
Consumer Product Safety Commission;

 

(iv)      The Licensed Products shall be manufactured, distributed, sold and
advertised in accordance with all applicable federal, state and local laws
including but not limited to all applicable labor laws and regulations and in a
manner that will not reflect adversely upon MTVN, and shall not infringe upon or
violate any rights of any third parties;

 

(v)       Licensee shall use its best efforts to obtain maximum sales of the
Licensed Products in the Licensed Territory during the Term;

 

(vi)      Licensee has obtained or shall obtain all required authorizations,
approvals, licenses, or permits from all government authorities in order for it
to enter into and perform its obligations pursuant to this Agreement;

 

(vii)     Licensee shall not sell, distribute, market or permit any third party
to sell, distribute or market any Licensed Products which are damaged,
defective, “seconds” or otherwise fail to meet the specifications quality or
notice approval requirements contained hereunder; and

 

(viii) Licensee shall ensure that the Software Developer and the Licensed
Product Distributor/Co-Publisher comply with the terms and conditions of this
Agreement.

 

 


--------------------------------------------------------------------------------



 

 

(b)

MTVN represents, warrants, and undertakes as follows:

 

(i)

It is free to enter into and fully perform this Agreement; and

 

(ii)       The Licensed Property is original to and the sole property of MTVN,
and does not infringe upon or violate any copyright, trademark or proprietary
right of any third party.

 

ARTICLE 9.

INDEMNITIES.

 

(a)       Licensee shall at all times indemnify and hold MTVN, its officers,
directors and employees harmless from and against any and all claims, damages,
liabilities, costs and expenses, including reasonable counsel fees, arising out
of or relating to any breach or alleged breach by Licensee of any
representation, warranty or undertaking made herein, or out of any defect
(latent or patent) in the Licensed Products; provided, however, that MTVN shall
give prompt notice, cooperation and assistance to Licensee relative to any such
claim or suit, and provided further that no settlement of any such claim or suit
shall be made without the prior consent of MTVN.

 

(b)       MTVN shall at all times indemnify and hold Licensee, its officers,
directors and employees harmless from and against any and all claims, damages,
liabilities, costs and expenses, including reasonable counsel fees, arising out
of or relating to any breach or alleged breach by MTVN of any representation,
warranty or undertaking made herein; provided, however, that Licensee shall give
prompt notice, cooperation and assistance to MTVN relative to any such claim or
suit, and provided further that MTVN shall have the option to undertake and
conduct the defense and/or settlement of any such claim or suit so brought and
that no settlement of any such claim or suit is made without the prior consent
of MTVN.

 

ARTICLE 10.   INSURANCE. Licensee shall obtain and maintain at its own cost and
expense from a qualified insurance company, separate polices for (a) standard
Product Liability Insurance and (b) standard Errors and Omissions Insurance,
both naming MTVN as an additional named insured, with respect to all Licensed
Products manufactured hereunder, whether sold during the License Term or
thereafter. The Product Liability Insurance shall provide protection against any
and all claims, demands and causes of action arising out of any defects or
failure to perform, alleged or otherwise, of the Licensed Products or any
material used in connection therewith or any use thereof during the License Term
and thereafter. The amount of coverage for each policy shall be $3,000,000 per
occurrence. The policies shall provide for 10 days notice to MTVN from the
insurer pursuant to Article 16, in the event of any modification, cancellation
or termination thereof. Licensee agrees to furnish MTVN a Certificate of
Insurance evidencing same prior to the final execution of this Agreement which
shall be attached hereto as Exhibit F. In no event shall Licensee manufacture,
distribute or sell the Licensed Products prior to receipt by MTVN of such
evidence of insurance.



 


--------------------------------------------------------------------------------



 

 

 

ARTICLE 11.

DEFAULT.

 

(a)       Upon the occurrence of any of the following events (each of which is a
“Default”), then in addition and without prejudice to any rights which it may
have at law, in equity or otherwise, MTVN shall have the right to terminate this
Agreement, to delete from this Agreement any elements of the Licensed Property
or any Licensed Products and/or to require the immediate payment of any
royalties due or to become due hereunder:

 

(i)        Licensee fails to meet the Presentation Date To Licensee’s Retailers
or the Initial Ship Date To Licensee’s Retailers of the Licensed Products;

 

(ii)       Licensee fails to actively manufacture, advertise, distribute or sell
the Licensed Products;

 

(iii)      Licensee fails to make a payment or furnish a Quarterly Report in
accordance herewith and does not cure such failure within 15 days after notice
thereof;

 

(iv)      Licensee fails to comply with the approval, quality, and safety
requirements hereunder and/or the Licensed Products do not comply with such
requirement and/or the Licensed Products are the subject matter of adverse or
negative publicity due to such failure;

 

(v)       Licensee fails to comply with any other of Licensee’s material
obligations hereunder or breaches any warranty or representation made by it
hereunder and does not cure such failure or breach within 15 days after notice
thereof;

 

(vi)      Licensee sells or otherwise disposes of all or substantially all of
its business or assets to a third party, or control or ownership of Licensee is
changed or transferred in contravention of Article 25;

 

(vii)     Licensee sells or causes others to sell the Licensed Products outside
the Licensed Channels of Distribution or outside the Licensed Territory;

 

(viii)    Licensee fails to obtain or maintain insurance in the amount of the
type provided for herein;

 

(ix)       Licensee contests or assists others to contest MTVN’s rights or
interests in the Licensed Property or the validity of this License; or

 

(x)       Licensee fails to enter into a written distribution agreement for the
Licensed Products by in accordance with the definition of Licensed Product
Distributor/Co-Publisher.

 

(xi)      Licensee fails to comply with any provision of any other agreement
between Licensee and MTVN.

 

 


--------------------------------------------------------------------------------



 

 

(b)       In the event that the Licensed Products pose a safety threat to the
consumer, or are the subject of a claim or inquiry by the Consumer Product
Safety Commission or the Child Safety Protection Act or any other person, agency
or commission because of quality and/or safety concerns, and/or labeling or are
the subject of negative publicity due to poor quality and/or safety of the
Licensed Products, Licensee shall, upon MTVN’s reasonable request, immediately
recall such Licensed Products from the market place, and take any other measures
MTVN may reasonably demand.

 

(c)       If a petition in bankruptcy is filed by or against Licensee, or
Licensee is adjudicated bankrupt, which is not dismissed within 30 days, or
Licensee makes any assignment for the benefit of creditors or becomes insolvent,
is placed in the hands of a trustee or receiver, fails to satisfy any judgment
against it or is unable to pay its debts as they become due, whichever is
sooner, this License shall automatically terminate forthwith without any notice
whatsoever. Upon such termination for any reason under this Section 11(c)
Licensee, its receiver, representatives, trustees, agents, administrators,
successors and assigns shall have no further rights hereunder, and neither this
License nor any right or interest herein shall be deemed an asset in any
insolvency, receivership or bankruptcy.

 

ARTICLE 12.               FORCE MAJEURE. In the event that Licensee is prevented
from manufacturing, distributing or selling the Licensed Products because of any
act of God; unavoidable accident; fire; epidemic; strike, lockout, or other
labor dispute; war, riot or civil commotion; act of public enemy; enactment of
any rule, law, order or act of government or governmental instrumentality
(whether federal, state, local or foreign); act of terrorism; or other cause of
a similar or different nature beyond Licensee’s control, and such condition
continues for a period of 60 days or more, either party hereto shall have the
right to terminate this Agreement effective at any time during the continuation
of such condition by giving the other party at least 30 days notice to such
effect. In such event, the royalties on sales theretofore made shall become
immediately due and payable and this Agreement shall be automatically
terminated.

 

ARTICLE 13.

EFFECT OF EXPIRATION OR TERMINATION.

 

Upon the expiration or termination of this Agreement for any reason, all rights
granted to Licensee herein shall forthwith revert to MTVN, with the following
consequences:

 

(a)       No portion of any prior payments shall be refundable to Licensee, and
any and all payments due or to become due, including any royalties shall be
immediately due and payable.

 

(b)       After the expiration or termination of this Agreement, Licensee shall
not manufacture, advertise, distribute or sell the Licensed Products containing
or including the Licensed Property or any product which may infringe upon MTVN’s
proprietary rights, or use any name, logo or design which is substantially or
confusingly similar to the Licensed Property on any product in any place
whatsoever. Licensee shall promptly deliver to MTVN a statement indicating the
number of Licensed Products then currently on hand or in the process of being
manufactured. MTVN shall have the right to conduct a physical inventory in order
to ascertain or verify such inventory and statement. Except as provided in
Section 13(c), such inventory shall at MTVN’s option, be destroyed by Licensee
or purchased by MTVN at Licensee’s cost of manufacture. Disposition of any
plates, molds, forms, lithographs and other material relating to

 


--------------------------------------------------------------------------------



 

the Licensed Products then remaining on hand shall be subject to notice from
MTVN to Licensee either to destroy the Licensed Products or to deliver the same
to MTVN or its designee. In the event that MTVN requests Licensee to destroy its
inventory, the Licensed Property or materials relating thereto, MTVN may require
Licensee to deliver to MTVN an affidavit by an officer of Licensee, attesting to
such destruction in such form as MTVN may in its sole discretion require.

 

(c)       Upon the expiration of this Agreement, so long as Licensee is not in
default at the time of expiration, Licensee may continue to sell the Licensed
Products, previously manufactured and on hand, on a non-exclusive basis during a
period of 90 days thereafter, subject to all of the terms and conditions
contained in this Agreement; provided, however, that: (i) the Licensed Products
shall be sold in the ordinary course of business at prices not lower than the
prevailing wholesale price or prices charged by Licensee during the 90 day
period immediately preceding the expiration of this Agreement, (ii) no new
Licensed Products are manufactured during such sell-off period and (iii) MTVN is
paid its then existing Royalty Rate on all Licensed Products sold during the
sell-off period.

 

ARTICLE 14. CONFIDENTIALITY. Each of Licensee and MTVN may, from time to time,
be exposed to and will be furnished with certain information, relating to the
other’s plans for certain productions and businesses, which are confidential.
Each of Licensee and MTVN shall keep confidential and not reveal or disclose any
of said information, material or data to any third party or the terms of this
Agreement, or any agreement Licensee enters into pursuant to this Agreement
during the Term or thereafter. Neither Licensee nor MTVN shall disclose or make
known to anyone outside of Licensee or MTVN, as applicable, directly or
indirectly, the interest of the other in this Agreement or the terms of this
Agreement. It is acknowledged and agreed that Licensee shall have the right to
disclose the existence of this Agreement, but no financial or any other terms
and conditions of this Agreement, for the purposes of obtaining a Software
Developer, a Licensed Product Distributor/Co-Publisher and to other third
parties as required by Licensee to perform under this Agreement. The provisions
of this Article 14 shall not apply to information which is (a) or becomes
publicly available, (b) required to be disclosed pursuant to a court order or
applicable law, rules or regulations or (c) independently developed by the
disclosing party.

 

ARTICLE 15. PRESS RELEASES/PUBLIC STATEMENTS. Licensee shall make no public
statements or issue any press releases regarding this Agreement, or the Licensed
Products, without the prior consent of MTVN. Notwithstanding the foregoing,
Licensee shall have the right to discuss the Licensed Products in the ordinary
course of business to effectuate the terms and conditions of this Agreement
(e.g., presenting the Licensed Products at E-3).

 

ARTICLE 16. NOTICES. All notices, requests, approvals, consents and other
communications required or permitted under this Agreement, except for payments,
shall be in writing and shall be sent by facsimile to the facsimile number
specified below. A copy of any such notice shall also be personally delivered,
sent by mail or overnight courier delivery service with the capacity to verify
receipt of delivery on the date such notice is transmitted by telecopy to the
addresses specified below.

 



 


--------------------------------------------------------------------------------



 

 

If to MTVN:

 

MTV Networks, a division of Viacom International Inc.

Attention: Ms. Heidi Packer Eskenazi, Vice President, Licensing, Merchandising &
Interactive

1515 Broadway

New York, New York 10036-5797

Telephone: (212) 846-7145

Telecopy:

(212) 846-7908

 

With a copy to:

 

MTV Networks, a division of Viacom International Inc.

Attention: Ms. Hillary Cohen, Director, Business & Legal Affairs

1515 Broadway

New York, New York 10036-5797

Telephone: (212) 846-6758

Telecopy:

(212) 846-1992

 

If to Licensee:

 

Red Mile Entertainment, Inc.

Attention: Mr. Ed Roffman, Chief Financial Officer

4000 Bridgeway

Suite 101, Sausalito, CA 94965

Telephone: (415) 819-0919

Telecopy:

(415) 339-4249

 

Receipt of such notice, request, approval, consent or other communication shall
be deemed conclusively made (a) if personally delivered, at the time of delivery
or (b) if mailed or sent by overnight courier service, upon receipt thereof. In
any event, action or proceeding, service of process upon Licensee may be
accomplished by sending such process in the manner specified herein for the
giving of notice to Licensee. Either party may change its address or facsimile
number for notification purposes by giving the other party notice of the new
address or facsimile number and the date upon which it will become effective.

 

ARTICLE 17. GOVERNING LAW. This Agreement and all questions arising hereunder
shall be governed by, and construed in accordance with, the laws and decisions
of the State of New York without giving effect to the principles thereof
relating to conflicts of law. Each of the parties hereto (a) irrevocably agrees
that the federal courts of the Southern District of New York and the New York
State courts shall have sole and exclusive jurisdiction over any suit or other
proceeding arising out of or based upon this Agreement, (b) submits to the venue
and jurisdiction of such courts and (c) irrevocably consents to personal
jurisdiction by such courts.

 

ARTICLE 18. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one single agreement
between the parties.

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE 19. RELATIONSHIP. Nothing herein contained shall be construed to
constitute a partnership or joint venture between the parties hereto, and
neither Licensee nor MTVN shall be bound by any representation, act or omission
of the other.

 

ARTICLE 20. SEVERABILITY. If any provision of this Agreement is held by a court
of competent jurisdiction to be contrary to law, then the remaining provisions
of this Agreement shall remain in full force and effect.

 

ARTICLE 21. WAIVER. No delay or omission by either party to exercise any right
or power it has under this Agreement shall impair or be construed as a waiver of
such right or power. A waiver by either party of any breach or covenant shall
not be construed to be a waiver of any succeeding breach or any other covenant.
All waivers must be in writing and signed by the party waiving its rights.

 

ARTICLE 22. ENTIRE AGREEMENT. This Agreement, and any Exhibits attached hereto,
is the entire agreement between the parties with respect to its subject matter,
and there are no other representations, understandings, or agreements between
the parties relative to such subject matter.

 

ARTICLE 23. AMENDMENTS. No amendment to, or change, waiver or discharge of, any
provision of this Agreement shall be valid unless made in writing and signed by
an authorized representative of the party against which such amendment, change,
waiver or discharge is sought to be enforced.

 

ARTICLE 24. SURVIVAL. The terms of Article 3, Section 4(f), Article 6, Article
8, Article 9, Article 10, Article 13, Article 14, Article 15, Article 17, this
Article 24, Article 25, and Article 27 shall survive the expiration or
termination of this Agreement for any reason.



 


--------------------------------------------------------------------------------



 

 

ARTICLE 25. ASSIGNMENT This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their permitted assigns, except that
neither this Agreement nor Licensee’s rights or obligations hereunder shall be
assigned or transferred by Licensee without the prior consent of MTVN and any
attempted assignment without such consent shall be void ab initio and of no
force and effect; provided, however, that no consent shall be necessary from
MTVN in the event of an assignment to a successor entity resulting from a
merger, acquisition or consolidation by Licensee or assignment to an entity
under common Control with, Controlled by or in Control of Licensee so long as
such assignment is not to a Restricted Entity. In addition, Licensee shall not
pledge this Agreement, or any of its rights hereunder, as security or collateral
to any third party unless (a) MTVN grants its prior approval which may be
withheld in its sole discretion as to the identity of such lender, (b) such
lender takes its interest subject to the terms and conditions of this Agreement
and confirms in writing to MTVN that it shall agree to be bound by the terms and
conditions of this Agreement and (c) such lender cannot assign this Agreement in
the event of a default of a Licensee obligation to lender. “Control” means any
person or entity that, directly or indirectly, (i) owns more than 50% of the
outstanding voting securities or equity interests in an other entity or (ii)
possesses the power to direct or cause the direction of the management and
policies of an other entity, whether through the ownership of voting securities
or equity, by contract or otherwise. “Restricted Entity” means any competitor of
MTVN or an entity that does not have capitalization and funding sources at least
equal to or greater than that of Licensee immediately prior to any such proposed
assignment and in the case of a change of Control of Licensee, causes the
capitalization and funding of Licensee to be worse than that of Licensee
immediately prior to the proposed change of Control.

ARTICLE 26. CONSENTS, APPROVALS AND REQUESTS. Except as specifically set forth
in this Agreement, all consents, requests and approvals to be given by either
party under this Agreement shall be (a) in writing and (b) not be unreasonably
withheld. Each party shall make only reasonable requests under this Agreement.

 

ARTICLE 27. THIRD PARTY BENEFICIARIES. Each party intends that this Agreement
shall not benefit or create any right or cause of action in or on behalf of any
person or entity other than MTVN and Licensee.

 

END OF ADDITIONAL TERMS AND CONDITIONS

 

 

 

 